Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-30 and 32-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Podhajny (US 2014/0245634)
As seen at least in annotated figure 4, Podhajny teaches the knitted component (116) for an article of footwear (100) as claimed including a first knitted portion, the first knitted portion including a first plurality of loops, wherein the first knitted portion is included at least partially in an overfoot portion of the knitted component; a second knitted portion, the second knitted portion including a second plurality of loops, wherein the second knitted portion is included at least partially in an underfoot portion of the knitted component; a first joined area that joins the first knitted portion and the second knitted portion, the first joined area being located on a first side (medial side) of the article of footwear; a second joined area that joins the first knitted portion and the second knitted portion, the second joined area being located 

    PNG
    media_image1.png
    667
    879
    media_image1.png
    Greyscale


Regarding claim 28, the tensile element forms a first cradle structure the first cradle structure including a loop for receiving a fastening element as seen below in annotated figure 6.  
Regarding claim 29, the tensile element includes a second cradle structure, the second cradle structure including a second loop for receiving the fastening element, and wherein the first cradle structure is located closer to a toe area of the article of footwear than the second cradle structure as seen below in annotated figure 6. Regarding claim 30, the tensile element includes a horizontal segment that extends from the first cradle structure to the second cradle structure as seen in annotate figure 6.  








    PNG
    media_image2.png
    669
    862
    media_image2.png
    Greyscale

Regarding claim 32, as previously noted Podhajny teaches the knitted component (116) for an article of footwear (100) including a first knitted portion, the first knitted portion including a first plurality of loops, wherein the first knitted portion is included at least partially in an overfoot portion of the knitted component; a second knitted portion, the second knitted portion including a second plurality of loops, wherein the second knitted portion is included at least partially in an underfoot portion of the knitted component; and a first joined area that joins the first knitted 
Regarding claim 39, the tensile element (158) is inlaid through a knitted course extending across the first joined area as seen in figures 4 and 6.  Regarding claim 40, the tensile element (158) is inlaid such that it extends from the first knitted portion on the first side of the article of footwear, across an entire width of the underfoot portion, and to the first knitted portion on a second side of the article of footwear as seen in figure 6.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Podhajny.

Podhajny teaches the invention substantially as claimed as indicated above in the rejection to claim 21.  Podhajny does not expressly set forth the first knitted portion having a higher average knit gauge than the second knitted portion. However, Podhajny indicates at [0055] that the knitted component can have varying zones that collectively form the unitary knit construction including a full gauge zone and a ½ gauge zone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Podhajny’s first knitted portion (Full gauge) having a higher average knit gauge than the second knitted portion (½ gauge) for the purpose of providing a looser knit in the second knit portion to allow more breathability and comfort. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw